DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 21, 22, 23, 24, 15, 26, 27, and 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 1 is identical to Fig. 2. It is not clear what difference if any is intended to be represented by Fig. 2. Further, the instant Specification states Fig. 2 is a schematic view of laser cutting of an OLED product in the prior art which is clearly not represented in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, it is not clear how a circular shape is determined whether the shape is determined by looking at the thickness of the layer structure or the top of the structure area.
Further regarding claim 1 and regarding claim 8, it is not clear if the target area and protective area are intended to have multiple thicknesses. Claim 1 or 8 states a first thickness of the target area and a second thickness of the protective area. Especially for protective area that is defined as having a second thickness, it is unclear if this implies that the protective area also has a first thickness. For purposes of examination, Examiner will assume, there is only a single required thickness for each area. 
Regarding claims 2 and 12, it is not clear if the sub-film layers are a back panel body, protective film and release film or if there are three back panel sub layers as well as a protective film and release film. 
Claims 3 and 13 recites the limitation "at most two of the back panel sub-film layers" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 13 recites the limitation "at least one of the back panel sub-film layers" in fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claims 3 and 13, it is not clear if the claim is stating that there are only two of the three layers listed of a back panel body, a protective film and a release film or if there are at most two sub-film layers as well as a protective film and release film.
Regarding claims 5 and 15, it is not clear if the sub-film layers are a polarizing layer, pressure sensitive adhesive, protective film and release film or if there are four polarizing sub-film layers as well as a pressure sensitive adhesive, protective film and release film. 
Regarding claims 6 and 16, it is not clear if the claim is stating that there are only three of the four layers listed of a polarizing layer, a pressure sensitive adhesive, a protective film and a release film or if there are at most three sub-film layers as well as a pressure sensitive adhesive, protective film and release film.
Claim 9 recites the limitation "the thickness" in the first line.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the thickness of the thickness of the target area is the same or different than the first thickness of the target area.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuo (US Pub. 2020/0353567 A1).
Regarding claims 1 and 8, Matsuo discloses a method for dividing a composite material in which a brittle material layer and resin layer are laminated by forming a grove in the resin layer and perforating holes (circular) in the brittle material (abstract). The grooved area alone before the addition of the holes or the groove with the perforating holes may be considered the target area and the two areas being separated may be considered a protective area and edge-corner material (see Fig. 2(b) which shows the three areas including the target area with a thickness that is less than the thickness of the adjacent, protective area and Fig. 4(a) which shows a middle, protective area, lines which are the target areas, and an outer edge-corner material area). The composite may be used for a display ([0046]).
Regarding claims 2 and 12, Matsuo discloses the resin film being a polarizing layer (back panel body), adhesive, and release liner ([0048]) laminated to a brittle material layer like glass (protective layer) ([0037]-[0038]) where the perforating holes will be in the brittle material which is the target area.
Regarding claims 3 and 13
Regarding claim 4, Matsuo discloses a brittle material which may be considered the back panel body and a resin layer which includes a release liner ([0037] and [0048]) where the holes in the brittle material (back panel body) are considered the target area.
Regarding claims 6 and 16, Matsuo further discloses the resin layer comprising a polarizing film, adhesive, and release liner ([0048]) where the brittle material may be considered a protective layer ([0037]-[0038]). The groove in the resin layer or the holes in the brittle layer which may be considered the protective layer are considered the target area.
Regarding claim 9, Matsuo discloses a groove in the resin layer which does not go all the way through the composite so the thickness will be greater than zero (see Fig. 1(a) and abstract). 
Regarding claim 10, Matsuo discloses perforated holes which may be considered multiple target areas (abstract and Fig. 2(b)).
Regarding claim 11, Matsuo discloses perforated holes which with the groove will create target areas with a thickness of zero (abstract and Fig. 2(b)).
Regarding claim 14, the polarizing film and release liner of the resin layer in Matsuo may be considered the back panel where the groove in the resin layer is considered the target area ([0048], abstract and Fig. 1(a)). 
Regarding claim 19, Matsuo discloses perforating holes which may be considered the target area which are circular in shape (abstract and Fig. 2(b)).
Regarding claim 20.
Claim(s) 1, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (CN 108777251 A).
Lai discloses a flexible substrate, cutting method of a display substrate motherboard, display substrate and a device where a plurality of holes are arranged at intervals in the flexible substrate between laser cutting (abstract, [0006]-[0008]). Therefore, Lai discloses a protective area (interior of the outline formed by the holes), cutting area comprising multiple circular holes (target areas) so that the thickness is zero for the holes, and area exterior of the holes which is considered the edge-corner material area (see Fig. 2 and [0006]-[0008]). The flexible display substrate mother board includes a flexible base and a plurality of organic light-emitting devices (hereafter “OLED”) ([0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as applied to claim 1 or 8 above, and further in view of Sung et al. (US Pub. 2019/0363295 A1).
Regarding claims 5 and 15, Matsuo discloses the structure of claim 1 or 8 as discussed above. Matsuo further discloses the resin layer comprising a polarizing film, adhesive, and release liner ([0048]) where the brittle material may be considered a protective layer ([0037]-[0038]) where the entire composite may be considered a polarizer.
Matsuo does not disclose the adhesive being a pressure sensitive adhesive.
Sung discloses a display device which comprises an adhesive layer that adheres a display panel to a first film where the adhesive layer may be a pressure sensitive adhesive (abstract and [0084]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Matsuo could be a pressure sensitive adhesive as taught in Sung as a conventionally known type of adhesive that may be used to adhere to layers in a display device (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). 
Regarding claim 17, Matsuo discloses the structure of claim 1 or 8 as discussed above. Matsuo further discloses the resin layer comprising a polarizing film, adhesive, and release liner ([0048]) which may be considered a polarizer. The groove in the resin layer will be considered the target area (Fig. 1(a)).
Matsuo does not disclose the adhesive being a pressure sensitive adhesive.
Sung discloses a display device which comprises an adhesive layer that adheres a display panel to a first film where the adhesive layer may be a pressure sensitive adhesive (abstract and [0084]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Matsuo could be a pressure sensitive adhesive as taught in Sung as a conventionally known type of adhesive that may be used to adhere to layers in a display device (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as applied to claim 1 above, and further in view of Suzuki et al. (US Pub. 2015/0280127 A1) and Sung et al. (US Pub. 2019/0363295 A1).
Matsuo discloses the structure of claim 1 as discussed above. Matsuo further discloses the resin layer comprising a polarizing film ([0046]) and an adhesive between the brittle material layer and resin layer ([0037]). The target area is at the brittle material layer and resin layer (Fig. 2(b)).
Matsuo does not specifically disclose the brittle material layer being a release layer.
Suzuki discloses a display device which includes forming a resin layer on a substrate, forming grooves in the resin layer, cutting the substrate and peeling the substrate from the resin layer (release layer) (abstract) where the substrate is glass ([0039]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the brittle material layer which is glass in Matsuo (Matsuo, [0038]) could be designed to peel off (i.e. release layer) from the resin layer as taught in Suzuki as a way to form a display device that has a resin film (Suzuki, abstract, [0003]).
Matsuo does not disclose the adhesive being a pressure sensitive adhesive.
Sung discloses a display device which comprises an adhesive layer that adheres a display panel to a first film where the adhesive layer may be a pressure sensitive adhesive (abstract and [0084]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Matsuo could be a pressure sensitive adhesive as taught in Sung as a conventionally known type of adhesive that may be used to adhere to layers in a display device (The selection of a known material based prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 8 above, and further in view of Sarma (“Flexible Displays: Substrate and TFT Technology Options and Processing Strategies”).
Lai discloses the structure of claim 8 as discussed above. Lai further discloses an OLED on a substrate ([0024]) but does not specifically disclose the OLED comprising a thin film transistor where the substrate contains a metal layer.
Sarma discloses that thin film transistor (hereafter “TFT”) technologies is crucial for enabling flexible displays and is integrated with OLED (pages 1390-1391) where substrate options to make flexible displays include thin metal foils and thin polymer materials (page 1391). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the flexible display for OLED devices in Lai should include a TFT as a component to make a flexible OLED as taught in Sarma (Sarma, pages 1390-1391) where the substrate in Lai could include metal foil as further taught in Sarma to have a substrate that has high process temperatures, dimensional stability and is impervious to oxygen and moisture (Sarma, page 1391, Thin/Flexible Metal Foils).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0168848 A1 discloses a method of peeling a mother protective film from a mother display by laminating a mother protective film to a mother .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783